UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 20-F/AAmendment No.2 (Mark One)  REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934For the fiscal year endedDecember 31, 2007 OR  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934For the transition period from to  SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934Date of event requiring shell company report Commission file number 0-26424 SILVER STANDARD RESOURCES INC. (Exact name of Registrant as specified in its charter) (Translation of Registrant’s name into English) British
